Citation Nr: 0400186	
Decision Date: 01/06/04    Archive Date: 01/21/04

DOCKET NO.  02-21 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk




INTRODUCTION

The veteran served on active duty from September 1960 to 
September 1964.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 decision, by the Department of 
Veterans Affairs (VA) Portland, Oregon, Regional Office (RO), 
which denied service connection for bilateral hearing loss 
and tinnitus.  

Pursuant to the veteran's request, in June 2003, a hearing at 
the RO was held before the undersigned who is a Veterans Law 
Judge rendering the final determination in this claim and who 
was designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102 (West 2002).  A 
transcript of the hearing is of record.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's service medical records do not show any 
complaints of, treatment for or diagnosis of bilateral 
hearing loss and tinnitus, while the veteran was on active 
duty.  The veteran contends that he has bilateral hearing 
loss and tinnitus that is attributable to noise exposure 
during the course of his duties as the leading seaman aboard 
a Reserves training ship.  

On private audiological evaluation in February 2001, the 
veteran reported having difficulty understanding in groups of 
people, especially when background noise was present and he 
reported a history of excessive noise exposure while serving 
in the military during the Vietnam War.  He reported 
moderately loud binaural tinnitus.  


Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
50
20
60
60
LEFT
65
55
55
-
60

Speech audiometry revealed speech recognition ability of 36 
percent in the right ear and 56 percent in the left ear.  The 
examiner did not provide any diagnosis for bilateral hearing 
loss or tinnitus, however he recommended that the veteran be 
fitted with binaural hearing instruments.

At a Board hearing in June 2003, the veteran reported that 
his military duties included the training of Reservists on 
the USS Tingey, a Reserve training ship, a part of which was 
the firing of 16-millimeter guns.  He also reported that he 
was on the USS Shields, another Reserve training ship, and 
being the leading seaman had to be in the intercommunications 
center during general quarters, which was located very close 
to the front gun mount onboard the ship.  He reported that 
when the 16-millimeter guns were shot, the repercussions down 
through the intercommunications center were severe and this 
resulted in the ringing of his ears.  He reported that he has 
had the ringing in his ears ever since that point in time.  
He also reported that he was seen by a private medical 
examiner approximately 25 years ago regarding his bilateral 
hearing loss.
 
In view of the foregoing and the fact that the veteran has 
not been afforded a VA examination for compensation purposes, 
the RO should arrange for him to undergo an examination to 
determine the nature and etiology of his claimed bilateral 
hearing loss and tinnitus.  

Furthermore, on remand, any additional pertinent records of 
treatment of the veteran's bilateral hearing loss and 
tinnitus should also be obtained.  Murincsak v. Derwinski, 2 
Vet. App. 363 (1992); Bell v. Derwinski, 2 Vet. App. 611 
(1992).  In that regard, it is noted that at his June 2003 
hearing, the veteran testified that he began receiving 
private treatment approximately 25 years ago; therefore, the 
RO should obtain any additional records prior to February 
2001 in light of the veteran's statements.  

Finally, the Board notes that it does not appear that the 
veteran has been provided the proper information under the 
VCAA as to which party is responsible for obtaining which 
evidence, or any information regarding the VCAA whatsoever.  
Prior to the claim leading to this appeal, the Veterans Claim 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), was signed into law.  38 U.S.C.A. § 5100 et. 
seq. (West 2002).  Although the veteran was notified in a 
November 2001 letter about VA's duty to assist, the 
provisions of the VCAA were not provided to him.  Therefore, 
to fully comply with the VCAA, on remand, the RO must assure 
that the provisions of this new Act are complied with, 
including the notification requirement set forth in the new 
law.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.	The RO should send a letter to the 
veteran informing him of the pertinent 
provisions of the VCAA.  Specifically, 
it should be indicated which of the 
parties is responsible for obtaining 
which evidence.  The notice provided 
should also be in accord with the 
aforementioned Court cases, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 
(West 2002), and any other applicable 
legal precedent.  See Quartuccio,  
supra.

2.	The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all private 
health care providers where he has 
received treatment for his claimed 
bilateral hearing loss and tinnitus 
prior to February 2001.  After 
receiving this information and any 
necessary releases, the RO should 
contact the named medical providers 
and obtain copies of the related 
medical records, to include all 
treatment records.    

3.	Thereafter, the veteran should be 
afforded a VA examination to determine 
the nature and etiology of any 
bilateral hearing loss and tinnitus.  
The claims folder should be made 
available to and reviewed by the 
examiner in conjunction with the 
examination.  All necessary tests, to 
include an audiogram, should be 
accomplished.  Following a 
comprehensive evaluation in which the 
examiner has elicited from the veteran 
a history of his exposure to noise, 
the examiner should diagnose any 
bilateral hearing loss and tinnitus 
shown to exist.  The examiner should 
also furnish an opinion as to whether 
any bilateral hearing loss and 
tinnitus are at least as likely as not 
etiologically related to noise 
exposure or other circumstance during 
the veteran's period of active 
service.  The  examiner should provide 
rationale for his opinion. 

4.	After completion of the requested 
development, the RO should review the 
veteran's claim on the basis of all 
the evidence of record.  If the action 
taken remains adverse to the veteran 
in any way, he should be furnished an 
appropriate supplemental statement of 
the case (SSOC).  

The SSOC should include consideration 
and a discussion of 38 C.F.R. § 3.655 
if the veteran fails to appear for a 
scheduled examination.  In such case, 
the RO should include a copy of the 
notification letter in the claims file 
as to the date the examination was 
scheduled and the address to which 
notification was sent.  

The SSOC should additionally include a 
discussion of all evidence received 
since the last statement of the case 
was issued.  The veteran should then 
be afforded an opportunity to respond. 

Thereafter, if indicated, the case should be returned to the 
Board for further appellate disposition.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




